   Case: 4:21-cv-00886-HEA Doc. #: 5 Filed: 08/13/21 Page: 1 of 5 PageID #: 17




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                       )
                                                  )
        Plaintiff,                                )
                                                  )
      v.                                          )           No. 4:21-CV-886 HEA
                                                  )
PAYPAL,                                           )
                                                  )
        Defendant.                                )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of a civil complaint and request for leave to

proceed in forma pauperis, filed by Joseph Michael Devon Engel, prison registration number

1069055. Plaintiff’s request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

                                               Background

       On September 3, 2020, plaintiff began filing civil actions pro se in this Court, each time

seeking leave to proceed in forma pauperis. His first case, a petition for habeas corpus relief under

28 U.S.C. § 2254, was dismissed on December 14, 2020 due to his failure to exhaust available

state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN, ECF No. 8 (E.D. Mo. Sept. 3, 2020).

Subsequently, he began filing prisoner civil rights complaints pursuant to 42 U.S.C. § 1983. For

the most part, he submitted his pleadings in bulk, and stated he intended each set of pleadings to

be docketed as an individual civil action.

       In many of his complaints, plaintiff listed numerous entities and officials identified only

by generic job titles, and sought trillions of dollars in damages against them based upon wholly

conclusory and nonsensical allegations. See, e.g., Engel v. Corizon, No. 4:20-cv-1695-NAB (E.D.

Mo. Nov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint); Engel
    Case: 4:21-cv-00886-HEA Doc. #: 5 Filed: 08/13/21 Page: 2 of 5 PageID #: 18




v. CO1, No. 4:20-cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but none by a

first and last name). Plaintiff often sought forms of relief that were unrelated to his claims (such

as stocks, properties, outfitted luxury vehicles, and college scholarships) from multiple defendants

and non-parties, and he sought relief on behalf of individuals other than himself. See e.g., Engel v.

CO1, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking scholarships for family

members, Missouri farmland for marijuana cultivation, and Mercedes SUVs that are “bulletproof”

and “bombproof”); Engel v. USA, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020) (seeking 250

trillion dollars and 2 million in stocks of twenty-three listed countries); and Engel v. Mercy

Hospital Festus, No. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11, 2020) (seeking 8900 trillion dollars

plus 10 million stocks in various metals, gems, food products, and U.S. and foreign currencies).

Plaintiff referenced, and appeared to at least partially base his entitlement to relief upon, his alleged

status as a “sovereign citizen.” See e.g., Engel v. Governor of Missouri, No. 1:20-CV-217-HEA

(E.D. Mo. Oct. 7, 2020).

        The cases that were reviewed pursuant to 28 U.S.C. § 1915(e)(2) were dismissed, either

for one of the reasons articulated therein 1 or because plaintiff failed to comply with Court orders.

In Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo. Sept. 15, 2020), the undersigned

cautioned plaintiff to avoid the practice of repeatedly filing frivolous and malicious complaints.

The Court explained that doing so amounted to abusive litigation practices, and could affect

plaintiff’s future eligibility to proceed in forma pauperis as well as potentially subject him to


1
  For example, in many of plaintiff’s actions, the Court determined his allegations were “clearly baseless”
and therefore factually frivolous under the standard articulated in Denton v. Hernandez, 504 U.S. 25, 31
(1992), and also determined many complaints were subject to dismissal as malicious based upon the nature
of his pleadings and his abusive litigation practices. See e.g., Engel v. Prob. & Parole of Mo., No. 4:20-cv-
1740-DDN, ECF No. 5 at 6 (E.D. Mo. dismissed Dec. 22, 2020) (listing twenty-nine of Mr. Engel’s cases
naming Missouri Department of Corrections as a defendant); Engel v. Corizon, No. 4:20-cv-1812-NAB,
ECF No. 4 at 8-9 (E.D. Mo. dismissed Jan. 6, 2021) (discussing Mr. Engel’s litigation practices as part of
an attempt to harass named defendants and not a legitimate attempt to vindicate a cognizable right).
                                                     2
   Case: 4:21-cv-00886-HEA Doc. #: 5 Filed: 08/13/21 Page: 3 of 5 PageID #: 19




sanctions. Nevertheless, plaintiff continued the practice. As of December 21, 2020, he was subject

to 28 U.S.C. § 1915(g). To date, in the cases he has filed since that time, he has been denied leave

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g) and his cases have been dismissed

without prejudice to the filing of a fully-paid complaint.

       As of December 31, 2020, plaintiff filed more than 130 civil actions. Additionally, the

Court has received civil rights complaints that were filed by prisoners other than plaintiff, but were

in plaintiff’s handwriting and contained allegations and prayers for relief similar to those plaintiff

asserted in actions he filed on his own behalf. See e.g., Herron v. ERDCC et al., No 4:21-cv-527-

NAB (E.D. Mo. May 3, 2021). On June 9, 2021, plaintiff began filing new civil complaints

pursuant to 42 U.S.C. § 1983 on his own behalf, including the one at bar. These new complaints

mirror the ones described above. In sum, plaintiff has flagrantly disregarded this Court’s prior

caution to avoid engaging in abusive litigation practices.

                                              The Complaint

       Plaintiff filed the instant complaint on or about July 21, 2021 pursuant to 42 U.S.C. § 1983

against PayPal. He identifies himself by name and as a “sovereign citizen” of the State of Alaska.

In setting forth his statement of claim, he avers that PayPal allowed someone to hack his account

and “take it over.” He claims that his civil rights were violated and that he suffered post-traumatic

stress disorder, as well as difficulties with his physical health. As relief, he seeks “$650 Billion

dollars.”

                                                 Discussion

       As discussed above, plaintiff is a prisoner who, while incarcerated, has filed at least three

civil actions that were dismissed on the grounds that they were frivolous, malicious, or failed to




                                                  3
    Case: 4:21-cv-00886-HEA Doc. #: 5 Filed: 08/13/21 Page: 4 of 5 PageID #: 20




state a claim upon which relief may be granted. 2 The Prison Litigation Reform Act of 1996

provides, in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action ... in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief
        may be granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike even

if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759,

1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he “is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The instant complaint contains

no allegations establishing that plaintiff is under imminent danger of serious physical injury.

Therefore, he may not proceed in forma pauperis in this action. See 28 U.S.C. § 1915(g).

        Even if plaintiff were allowed to proceed in forma pauperis in this matter, the complaint

would be dismissed because the complaint is frivolous and fails to state a claim upon which relief

may be granted. It is also malicious. As explained above, plaintiff has repeatedly and knowingly

engaged in litigation practices that amount to abuse of the judicial process. It is apparent he filed

the instant complaint as part of his general campaign of harassment, not in a legitimate attempt to

vindicate a cognizable right. See In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam)

(noting that an action is malicious when it is a part of a longstanding pattern of abusive and

repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826

F.2d 1061 (4th Cir. 1987) (an action is malicious when it is undertaken for the purpose of harassing

the defendants rather than vindicating a cognizable right); Cochran v. Morris, 73 F.3d 1310, 1316


2
 See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United
States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et
al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).
                                                   4
   Case: 4:21-cv-00886-HEA Doc. #: 5 Filed: 08/13/21 Page: 5 of 5 PageID #: 21




(4th Cir. 1996) (when determining whether an action is malicious, the Court need not consider

only the complaint before it, but may consider the plaintiff’s other litigious conduct).

        Plaintiff’s request for leave to proceed in forma pauperis will be denied, and this case will

be dismissed. The Court will instruct the Clerk of Court to request that the agency having custody

of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the $402 civil

filing fees are paid in full.

        Plaintiff is once again advised that his litigation practices are abusive, and he is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions upon

him if he continues his abusive litigation practices in the future.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis in this

action [ECF No. 3] is DENIED.

        IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

full $402 civil filing fees are paid in full.

        Dated this 13th day of August, 2021.



                                                 _______________________________________
                                                    HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE



                                                 5
